1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                       WESTERN DIVISION
11
12
13   ROBERT L. CROGAN,                             Case No.: ED CV 18-2650-DMG (KKx)

14                       Plaintiff,
           vs.                                     ORDER APPROVING STIPULATION
15                                                 FOR DISMISSAL OF ACTION WITH
16   CMFG LIFE INSURANCE COMPANY                   PREJUDICE [28]
     and DOES 1 THROUGH 10, inclusive,
17                       Defendants.
18
19
           Pursuant to the parties’ stipulation for dismissal of the entire action with
20
     prejudice under Fed. R. Civ. P. 41(a), and good cause appearing,
21
            IT IS HEREBY ORDERED that the above-captioned action is dismissed with
22
     prejudice, in its entirety. The parties shall bear their own attorneys’ fees and costs.
23
24
     DATED: November 6, 2019                        ______________________________
25                                                  DOLLY M. GEE
26                                                  UNITED STATES DISTRICT JUDGE

27
28


                                                –1–
